Citation Nr: 1802762	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for cervical a spine condition.

3.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a cervical spine condition.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to August 1985, and from August 1987 to August 1990, with additional service in the Army National Guard from March 1996 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The claim for an acquired psychiatric condition was originally denied by the RO in a September 1992 rating decision.  The Veteran filed to reopen the claim in June 2008, but was denied in a March 2009 rating decision due to lack of new and material evidence.  

The matters of a cervical spine condition and a seizure disorder were originally denied by the RO in an August 1999 rating decision.  Thereafter, the Veteran filed to reopen the claims in June 2008, but was denied in the March 2009 rating decision due to lack of new and material evidence.  

Finally, the matters of hypertension and headaches were initially denied by the RO in the March 2009 rating decision.

In April 2009, following the RO's March 2009 rating decision, the Veteran filed a timely notice of disagreement for all five claims.

The issues of service connection for an acquired psychiatric disorder, hypertension, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sought service connection for an acquired psychiatric disability, but was denied in a May 1992 rating decision.  The Veteran neither appealed the denial of the claim, nor submitted new and material evidence, within a year of that rating decision.

2.  The Veteran sought service connection for a cervical spine condition, but was denied in an August 1999 rating decision.  The Veteran neither appealed the denial of the claim, nor submitted new and material evidence, within a year of that rating decision.

3.  The Veteran sought service connection for a seizure disorder, but was denied in an August 1999 rating decision.  The Veteran neither appealed the denial of the claim, nor submitted new and material evidence, within a year of that rating decision.

4.  With regard to the Veteran's claim for an acquired psychiatric disability, the evidence associated with the record subsequent to the March 1992 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  

5.  With regard to the Veteran's claim for a cervical spine condition, the evidence associated with the record subsequent to the August 1999 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  

6.  With regard to the Veteran's claim for a seizure disorder, the evidence received subsequent to the August 1999 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim.

7.  The most probative medical evidence indicates that the Veteran does not have a current diagnosis of a cervical spine condition.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine condition.  38 U.S.C. § 5108; 38 C.F.R.    § 3.156.

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a seizure disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4.  The criteria for entitlement to service connection for a cervical spine condition have not been met.  38 U.S.C. §§ 1101, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.                  § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

a. Acquired Psychiatric Disorder

The Veteran seeks to reopen a claim for service connection for an acquired psychiatric disorder, which was initially denied by the RO in a May 1992 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the May 1992 rating decision, the only evidence considered by the RO was service treatment records (STR) from August 1987 through August 1990, and a VA psychiatric evaluation from May 1992.  The Veteran's claim was denied because the RO found no evidence of treatment or complaints for an acquired psychiatric disorder in service or within a year after service.  

Evidence added to the record since the May 1992 rating decision consists of a November 1999 VA psychological examination in which the Veteran was diagnosed with alcohol abuse, personality disorder not otherwise specified (NOS), and psychosocial and environmental problems.  This evidence is "new," as it was not previously submitted to agency decision makers.  Moreover, the Veteran's statements regarding his condition offered to the examiner, which are presumed credible for purposes of reopening his service connection claim, are material, as they speak to the unestablished fact of in-service incurrence or aggravation of an acquired psychiatric condition.  As new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

b. Cervical Spine Condition

The Veteran seeks to reopen a claim for service connection for a cervical spine condition, which was initially denied by the RO in an August 1999 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.

The only evidence considered by the RO in the August 1999 rating decision was STR from 1982 to 1985, and from 1988 to 1990.  The RO denied the claim by stating that the Veteran had a cervical spine condition that pre-existed service, and that there was no evidence that the condition was permanently worsened as a result of service.  

Evidence added to the record since the August 1999 rating decision consists of a December 1999 VA examination in which he was diagnosed with remote history of C5 anterior-inferior vertebral body fracture with degenerative changes as C5-C6.  Additionally, 2001 treatment records from the Washington Department of Corrections note diagnoses of mild cervical scoliosis and mild spondylosis at C5-6 and C6-7, and degenerative disc disease (DDD) at C5-6.  Additionally, a VA Disability Benefits Questionnaire (DBQ) opinion was issued with regard to the Veteran's claim for a cervical spine condition in December 2015.  This evidence is "new," as it was not previously submitted to agency decision makers.  Moreover, the additional diagnoses regarding his condition are material, as they speak to the unestablished fact of in-service incurrence or aggravation of a cervical spine condition.  As new and material evidence has been received, the claim may be reopened.  See Shade, 24 Vet. App. at 118.

c.  Seizure Condition

The Veteran seeks to reopen a claim for service connection for a seizure disorder, which was initially denied by the RO in an August 1999 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.

The only evidence considered by the RO in the August 1999 rating decision was STRs from 1982 to 1985, and from 1988 to 1990.  Although the record did contain evidence of a history of seizures, the RO denied the claim due to a lack of evidence showing a nexus between a possible seizure disorder and service.

Evidence added to the record since the August 1999 rating decision consists of a December 1999 VA examination in which the Veteran was diagnosed with history of seizure disorder, not confirmed on the available material.  The Veteran reported at the December 1999 examination that he experiences one or two seizures per month.  

Additionally, a December 2015 DBQ found that the Veteran had never been diagnosed with an actual seizure disorder, nor does he have sufficient pathology to suggest he currently has a seizure disorder.  The examiner noted that while the Veteran had "spells" in April 1988, he has not made a complaint of, sought care for, been diagnosed with, or treated for a seizure disorder at any time since.  Thus, due to a lack of continuity of symptomatology, the examiner concluded that the Veteran had no current diagnosis that was related to service.
 
The additional records do not contain any further evidence that the Veteran had a seizure disorder in service, a current seizure disorder, or any nexus linking a seizure disorder to service.  Rather, the December 2015 DBQ found it less likely than not that the Veteran had a seizure disorder that was related to service.  

Based on a review of the record, the Board finds that even though the additional evidence is new, it does not address an unestablished fact needed to substantiate the claim.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  See Shade, 24 Vet. App. at 118.

Service Connection

The Veteran contends that he has a currently diagnosed cervical spine condition that was caused by or aggravated during his active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As stated above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection presupposes a diagnosis of a "current disability."  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board finds there to be no evidence of record supporting a contention that the Veteran has a current cervical spine condition.  The evidence of record shows that the Veteran was involved in a motor vehicle accident in March 1988 while in service.  He was treated and diagnosed with a cervical strain.  There is no evidence indicating further treatment for a cervical spine condition until 2001, when a Washington Department of Corrections imaging study found DDD at C5-6 and mild scoliosis and mild spondylosis at C5-6 and C6-7.  

Because the Veteran is incarcerated, his file was sent to a VA examiner in December 2015 for a medical opinion to determine the nature and etiology of his claimed cervical spine condition.  The examiner noted the previously diagnosed cervical strain, as well as the 2001 X-rays, but concluded that the Veteran did not have a current diagnosis of a cervical spine condition.  To that end, the examiner stated that because there were no neck complaints from 1988 until 2001, and because there is no evidence of record showing the Veteran continues to experience a cervical spine condition, it is less likely than not that the Veteran has a cervical spine condition that is etiologically related to service.  Additionally, the examiner noted that the Veteran had been previously found to have had a cervical spine condition that preexisted service.  However, the examiner noted that it is also less likely than not that any such condition was aggravated or permanently worsened by the Veteran's service, as the Veteran does not currently have a cervical spine condition.

There is no evidence of continuity of symptomatology, and the first evidence of treatment for a cervical spine condition after service was 13 years after discharge.  Since that time, there have been no additional complaints.  Further, the Veteran does not contend that he currently experiences any symptoms, or that he received treatment for his condition aside from what is documented in the record.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  There is no medical evidence or other competent evidence relating a cervical spine condition to the Veteran's military service.  Thus, a VA medical examination addressing the etiology of these condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence or credible lay evidence that any currently diagnosed cervical spine condition is related to service.  While the Veteran is seeking service connection for a cervical spine condition and has received diagnoses of cervical strain, degenerative disc disease, mild scoliosis, and mild spondylosis, the only evidence that he has a current diagnosis is the unsupported lay assertion of a connection inherent in any service connection claim.  

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current diagnosis of a cervical spine condition that is etiologically related to an in-service event or injury.  Accordingly, service connection is not warranted.  See 38 C.F.R.   § 3.303.


ORDER

1.  The petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.

2.  The petition to reopen the claim for service connection for a cervical spine condition is granted.

3.  The petition to reopen the claim for service connection for a seizure disorder is denied.

4.  Service connection for a cervical spine condition is denied.


REMAND

a. Acquired Psychiatric Disorder

As stated above, the Veteran underwent a November 1999 VA examination in which he was diagnosed with alcohol abuse, personality disorder NOS, and psychosocial and environmental problems.  However, the examiner did not opine as to the etiology of any of those diagnoses.  There is no other competent medical opinion of record addressing the etiology of the Veteran's acquired psychiatric disabilities.  Additionally, Military Personnel showed that the Veteran had several unexcused absences from training exercises between December 1996 and March 1997.  These records have not been taking into consideration by a VA psychiatric examiner.  For these reasons, the Board finds that a remand for a medical opinion is necessary to assist in determining the etiology of the Veteran's acquired psychiatric disability.  See 38 C.F.R. § 3.159(c)(4).  

b. Hypertension

Medical treatment records from the Washington Department of Corrections note a 2008 diagnosis of hypertension with ongoing treatment.  A February 1996 STR shows a systolic blood pressure reading of 137.  Aside from that lone elevated reading, there is no indication that the Veteran showed signs of hypertension while in service.  To date, a VA examiner has not issued a medical opinion with regard to the nature and etiology of the Veteran's hypertension.

Despite the lone elevated reading in service, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 81.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination is triggered, and a VA examination is warranted to determine the nature and etiology of the Veteran's currently diagnosed hypertension.  38 C.F.R.   § 3.159(c)(4).  

c. Headaches

The Veteran alleges that his headaches stem from the 1988 motor vehicle accident.  The Veteran underwent a VA examination in June 1992 in which he was diagnosed with migraine headaches, which he noted to have begun after the motor vehicle accident.  However, the examiner did not opine as to the etiology of the headaches.  Additionally, medical records from 2008 from the Washington Department of Corrections note diagnoses and treatment for migraine headaches.  Thus, the Board finds a remand is warranted to obtain a VA examination to determine the nature and etiology of the Veteran's headaches.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's claims.  If no such records exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA psychiatric examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the nature and etiology of any acquired psychiatric disorder and whether any acquired psychiatric disorder is related to the Veteran's active duty service.  

The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's lay statements regarding his acquired psychiatric disorder and his contention that is related to incidents during his active duty service should be noted and considered.  Additionally, the examiner should comment on the unexcused absences from training exercises in 1996 and 1997, and the Veteran's psychiatric diagnoses in 1999.

The examiner then should address the following question:

a.  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder began during or was otherwise caused by the Veteran's active service?  Why or why not?

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the nature and etiology hypertension disorder and whether any hypertension is related to the Veteran's active duty service.  

The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.  The examiner must review all medical evidence associated with the claims file.  The examiner should comment on any and all elevated blood pressure readings during service, as well as the Veteran's 2008 diagnoses of hypertension with the Washington Department of Corrections, and any ongoing treatment.

The examiner then should address the following questions:

Is it at least as likely as not (50 percent or greater probability) that any hypertension disorder began during or was otherwise caused by the Veteran's active service?  Why or why not?

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the nature and etiology of any headaches and whether the headaches are related to the Veteran's active duty service.  

The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's lay statements regarding his headaches and his contention that they are related to the March 1988 motor vehicle accident.  Additionally, the examiner should comment on the June 1992 diagnosis of migraine headaches, the 2008 treatment records for migraine headaches with the Washington Department of Corrections, and any ongoing treatment.

The examiner then should address the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches began during or was otherwise caused by the Veteran's active service?  Why or why not?

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


